Burton Craige, Attorney at Law, Raleigh, For N.C. Justice Center, et al.
Carol L. Brooke, Attorney at Law, For N.C. Justice Center, et al.
Jack Holtzman, Attorney at Law, Raleigh, For N.C. Justice Center, et al.
Clermont F. Ripley, Attorney at Law, For N.C. Justice Center, et al.
William R. Corbett, Attorney at Law, Baton Rouge, For N.C. Justice Center, et al.
Deborah Goldstein, Attorney at Law, For N.C. Justice Center, et al.
Narendra K. Ghosh, Attorney at Law, Chapel Hill, For N.C. Justice Center, et al.
Ryan Y. Park, Deputy Solicitor General, For State of North Carolina.
Daniel Wilkes, Assistant Attorney Geneal, For State of North Carolina.
Matt Burke, Solicitor General Fellow, For State of North Carolina.
Linwood Jones, Attorney at Law, Raleigh, For North Carolina Healthcare Association.
The following order has been entered on the Motion for Extension of Time to File Brief filed on the 17th of July 2019 by Plaintiff:
"Motion Allowed by order of the Court in conference, this the 18th of July 2019."
Plaintiff shall have up to and including the 8th day of August 2019 to file and serve his/her brief with this Court.